Order entered January 8, 2020




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-01147-CV

    ROSS STORES, INC., ROSS DRESS FOR LESS, INC., AND STEVEN FUENTES,
                                Appellants

                                                 V.

                                  FREDDIE PRICE, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-18-03907-B

                                            ORDER
         Before the Court is court reporter LaToya Young-Martinez’s request for a five-day

extension of time to file the reporter’s record. We GRANT the request and ORDER the

reporter's record be filed no later than January 13, 2020.

         We note the record in this accelerated appeal was first due September 28, 2019, and we

have already granted two extensions. Accordingly, we caution Ms. Young-Martinez that failure

to file the record by January 13th may result in the Court taking any necessary steps to ensure the

filing of the record, including issuing an order that she not sit as a reporter until the record is

filed.
           We DIRECT the Clerk of the Court to send a copy of this order to the Honorable

Melissa Bellan, Presiding Judge of County Court at Law No. 2; Ms. Young-Martinez; and, the

parties.




                                                  /s/   BILL WHITEHILL
                                                        JUSTICE